Citation Nr: 1634548	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) prior to September 28, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was later transferred to the Albuquerque, New Mexico RO.  

In May 2015, this matter was last before the Board, at which time the Board denied the Veteran's claim of entitlement to an evaluation in excess of 30 percent for PTSD prior to September 28, 2011, and remanded the derivative claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As for the period of the appeal since September 28, 2011, the award of a 100 percent schedular rating renders moot the issue of entitlement to a TDIU from this date.  See Herlehy v. Principi, 15 Vet. App. 33 (2001).  In this regard, the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU even where a 100 percent schedular evaluation is already in effect.

Here however, as to the period from September 28, 2011, the Veteran has four other service-connected disabilities, tinnitus, rated as 10 percent disabling, bilateral hearing loss disability, rated as non-compensably disabling, scar, shell fragment wound, right mastoid area, rated as non-compensably disabling, and scars, trunk and upper extremities, rated as non-compensably disabling.  No separate disability is rated at 60 percent.  As such, the concerns addressed in Bradley are not present in the current case, and the Board need not further address whether a TDIU is warranted from September 28, 2011.
FINDINGS OF FACT

Prior to September 28, 2011, the Veteran's service-connected disabilities were not of such severity as to render him unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for the award of a TDIU prior to September 28, 2011, have not been met, and the case does not warrant referral for consideration of individual unemployability on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in July 2012 and August 2015 letters, and the issue was subsequently readjudicated in an April 2016 Supplemental Statement of the Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2015).  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Importantly, the question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The appeal of the assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


For the relevant period, the Veteran has been in receipt of compensation for the following disabilities: 1) PTSD, with a 50 percent evaluation prior to September 28, 2011, and, a 100 percent evaluation from September 28, 2011; 2) tinnitus, with a 10 percent evaluation from February 23, 2003; 3) bilateral sensorineural hearing loss disability, evaluated as non-compensable since October 25, 1969; and 4) scar, shell fragment wound, right mastoid area, evaluated as non-compensable since October 25, 1969; and 5) scars, trunk and upper extremities, evaluated as non-compensable since October 25, 1969.

From September 28, 2011, his combined evaluation for purposes of compensation is 100 percent.  Prior to September 28, 2011, he did not have a single service-connected disability rated at 60 percent or more and his combined rating was less than 70 percent.  Accordingly, prior to September 28, 2011, the Veteran does not meet the minimum schedular criteria for consideration of a TDIU.

Where the 38 C.F.R. §4.16(a) percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In order to obtain a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against referring the Veteran's claim for a TDIU prior to September 28, 2011, on an extraschedular basis.  VA examination in June 2008 reflects that the Veteran had retired from his job, and was working side jobs at the time while waiting for his Social Security retirement benefits to begin.  VA examination in February 2011, likewise reflects that the Veteran had retired by duration and age.  It is not until VA examination in August 2012 that the Veteran's service-connected PTSD is clinically documented to have worsened to the point where his employability was markedly decreased.  Prior to this September 28, 2011, the Veteran's combined disability ratings are recognition that his industrial capacities were impaired as a result of his service-connected disabilities.  However, the Board has considered the Veteran's claim for TDIU prior to September 28, 2011, and finds that Board finds that extraschedular referral is not warranted.


ORDER

Entitlement to a TDIU prior to September 28, 2011, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


